Citation Nr: 0946372	
Decision Date: 12/07/09    Archive Date: 12/18/09

DOCKET NO.  06-14 170A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUE

Entitlement to Chapter 31 Vocational Rehabilitation benefits.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel


INTRODUCTION

The Veteran had active duty service from June 1981 to August 
1999.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 decision by the 
Vocational Rehabilitation and Education Division (VR&E) of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The veteran testified at a personal hearing before the 
Board in Washington, D.C. in December 2007.

The issue on appeal was originally before the Board in May 
2008 when it was remanded for additional evidentiary 
development.  


FINDING OF FACT

The Veteran failed to report for VA examinations which were 
scheduled in April 2009.  The examinations are required to 
determine the current extent of the Veteran's disabilities 
and their impact on his employment 


CONCLUSION OF LAW

The veteran's claim for entitlement to Chapter 31 Vocational 
Rehabilitation benefits must be denied as a matter of law.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 3.655(a), 
(b)(2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran's Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, and the 
pertinent implementing regulation, codified at 38 C.F.R. § 
3.159, provides that the VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  However, the VCAA is inapplicable 
to claims such as the one decided herein as the statute at 
issue is not found in Title 38, United States Code, Chapter 
51 (i.e. the laws changed by VCAA), rather, it is found in 
Chapter 31.  See Barger v. Principi, 16 Vet. App. 132, 138 
(2002); see also Lueras v. Principi, 18 Vet. App. 435 (2004).  
The Board notes that VA provided the Veteran with a copy of 
the decision denying his claim, and a statement of the case 
and a supplemental statement of the case showing the evidence 
considered and the reasons why the claim remained denied.  
Accordingly, the Board finds that all relevant evidence 
necessary for the equitable disposition of the appeal has 
been obtained. 

Analysis

The Veteran has claimed entitlement to Chapter 31 Vocational 
Rehabilitation benefits.  Service connection is currently in 
effect for recurrent right ankle sprain which is evaluated as 
10 percent disabling, for residuals of a bunionectomy of the 
right first metatarsal which is evaluated as 10 percent 
disabling, and for epididymitis which is evaluated as non-
compensably disabling.  The combined rating is 20 percent.

The purpose of vocational training under Chapter 31 is to 
enable veterans with service-connected disabilities to 
achieve maximum independence in daily living and, to the 
extent feasible, to become employable and to obtain and 
maintain suitable employment.  38 U.S.C.A. § 3100; 38 C.F.R. 
§ 21.1.  A veteran who meets the criteria for basic 
entitlement may be provided a program of rehabilitative 
services which may include medical, diagnostic, counseling, 
educational, vocational, and/or employment services, among 
other services, as are determined to be needed and 
appropriate.  38 C.F.R. § 21.35(i).

A person is entitled to rehabilitation benefits under Chapter 
31 if such a person is a veteran who has a service-connected 
disability rated at 10 percent or more that was incurred or 
aggravated in service on or after September 16, 1940, and is 
determined by the Secretary to be in need of rehabilitation 
because of a "serious employment handicap."  38 U.S.C.A. § 
3102(2)(A), (B); 38 C.F.R. § 21.52.

The term "serious employment handicap" means a significant 
impairment, resulting in substantial part from a service-
connected disability rated at 10 percent or more, of a 
veteran's ability to prepare for, obtain, or retain 
employment consistent with such veteran's abilities, 
aptitudes, and interests.   38 U.S.C.A. § 3101(7).

The veteran's service connected disability(ies) must 
contribute in substantial part to the individual's overall 
significant vocational impairment.  This means that the 
disability(ies) must have an identifiable, measurable, or 
observable causative effect on the overall significant 
vocational impairment, but need not be the sole or primary 
cause of the serious employment hardship.  38 C.F.R. § 
21.52(a)(3(i). 

When a claimant fails to report for an examination scheduled 
in conjunction with a compensation claim, the claim shall be 
rated based on the evidence of record.  When the examination 
was scheduled in conjunction with any other original claim, a 
reopened claim for a benefit which was previously disallowed, 
or a claim for increase, the claim shall be denied.  Examples 
of "good cause" include, but are not limited to, the illness 
or hospitalization of the claimant, death of an immediate 
family member, etc.  See 38 C.F.R. § 3.655; see also Engelke 
v. Gober, 10 Vet. App. 396, 399 (1997); Ashley v. Derwinski, 
2 Vet. App. 307, 311 (1992).

As set out in the introduction, the issue on appeal was 
remanded by the Board, in part, to have the Veteran scheduled 
for VA examinations to determine the nature and severity of 
his service-connected right foot and right ankle 
disabilities.  The Veteran was also to be afforded a general 
medical examination to assess the severity and manifestations 
of his service-connected epididymitis as well as any non-
service-connected disabilities.  The Board specifically noted 
in the remand that there was no current evidence of a 
functional capacity evaluation or any other documentation to 
verify the Veteran's current physical capabilities.  The last 
VA examinations were conducted in 2003.  Current examinations 
were required to determine the extent of the Veteran's 
disabilities and their impact on his employment.  

The Veteran failed to report for a VA examination which was 
scheduled in January 2009.  A Report of Contact, dated in 
February 2009, indicates that the Veteran was contacted 
regarding the missed examination.  He reported that he had 
been divorced in 2008 and had been out of his house since 
August or September of 2008.  He provided a new address.  The 
Veteran was rescheduled for examinations in April 2009.  
Again, he failed to report.  No cause was provided to VA for 
the Veteran's failure to report for the examinations.  

Correspondence dated in October 2009 was mailed to the 
Veteran's most recent address but returned to VA.  There is 
no indication that any prior communications from VA were 
returned as undeliverable.  

There is no indication the Veteran's address had changed as 
of the time notice was sent out for the April 2009 
examinations; he had not submitted a change of address form, 
nor had any mail to him been returned as undeliverable until 
the October 2009 communication was returned.  If, per chance, 
the Veteran had changed addresses without informing VA, it is 
well established that it is his responsibility to keep VA 
advised of his whereabouts in order to facilitate the 
conducting of medical inquiry.  If he does not do so, "there 
is no burden on the part of the VA to turn up heaven and 
earth to find him."  See Hyson v. Brown, 5 Vet. App. 262, 265 
(1993).

The United States Court of Appeals for Veterans Claims has 
ruled that there is a "presumption of administrative 
regularity" under which it is presumed that Government 
officials have properly discharged their official duties - 
including insofar as mailing notices, etc.  To rebut this 
presumption, there must be "clear evidence" to the contrary 
that either VA's regular mailing practices were not regular 
or they were not followed.  More precisely, in order to rebut 
this presumption the veteran must establish both that the 
mailing was returned as undeliverable and that there were 
other possible and plausible addresses to contact him.  See, 
e.g., Davis v. Principi, 17 Vet. App. 29 (2003); Woods v. 
Gober, 14 214 (2000); Mindenhall v. Brown, 7 Vet. App. 271 
(1994).  In this case, though, no clear evidence to the 
contrary has been presented with which to rebut the 
presumption of administrative regularity.  It is therefore 
presumed that timely notice of the April 2009 VA examinations 
was sent to the Veteran at his most recent address of record.

As noted above, a veteran failing to report for a scheduled 
examination must show good cause for so doing.  See 38 C.F.R. 
§ 3.655; Engelke v. Gober, 10 Vet. App. 396, 399 (1997); 
Ashley v. Derwinski, 2 Vet. App. 307, 311 (1992).  The record 
contains no justifiable indication of the reasons for the 
Veteran's failure to appear for the April 2009 VA 
examinations.  Consequently, as no such good cause has been 
shown, his claim for vocational rehabilitation must be denied 
as a matter of express VA regulation.  See 3.655(b).  This is 
nondiscretionary, as evidenced by use of the word "shall" in 
this regulation.

When, as here, disposition of the claim is based on the law, 
and not the facts of the case, the claim must be denied based 
on a lack of entitlement under the law.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to Chapter 31 Vocational Rehabilitation benefits 
is denied.  



____________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


